          IN THE UNITED STATES DISTRICT COURT FOR
              THE SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION


ALEXANDRIA M. CLAYTON,

     Plaintiff,

V.                                  CASE NO. CV415-93


SAVANNAH CHATHAM METROPOLITAN
POLICE DEPARTMENT; OFFICER
RANDY VEAL, individually and
in his official capacity;
SGT. CLARENCE FEW,
individually and in his
official capacity; CPT.
CEDRIC PHILLIPS, individually
and in his official capacity;
MATHEW LOPRESTI, Patrol
Training Officer,
individually and in his                                            cz
official capacity; SGT.                                 •43
                                                              CO
                                                                  CO
                                                        D
                                                                ■ rz>
TORRENCE GARVIN, individually
and in his official capacity;                                 i'        'i
                                                        tn
CPT. MIKE WILLIAMS,
                                                              >ort
individually and in his                                 -o
                                                        rc
                                                              zc-'o
official capacity; SGT.                                 ro
                                                              Hg
CLEVELAND LOVETT,
individually and in his
official capacity; MAJOR
JULIE TOLBERT, Acting Chief,
individually and in her
official capacity; SGT.
NICOLE KOHLES, individually
and in her official capacity;
CPL. KEITH RICHARDSON, Star
Corporal, individually and in
his official capacity; SGT.
CHRISTOPHER HEWETT,
individually and in his
official capacity; CPT. DEVON
ADAMS, individually and in
his official capacity; CPT.
BEN HERON, individually and
in his official capacity;
SANTANA WILLIS, Patrol
